Exhibit 10.5

STANDARD EMPLOYEE FORM

(no performance criteria)

MGM RESORTS INTERNATIONAL

RESTRICTED STOCK UNITS AGREEMENT

 

 

No. of Restricted Stock Units:                                     

This Agreement (including its Exhibit, the “Agreement”) is made by and between
MGM Resorts International (formerly MGM MIRAGE), a Delaware corporation (the
“Company”), and                                               (the
“Participant”) with an effective date of
                                        .

RECITALS

A.        The Board of Directors of the Company (the “Board”) has adopted the
Company’s 2005 Omnibus Incentive Plan, as amended (the “Plan”), which provides
for the granting of Restricted Stock Units (as that term is defined in Section 1
below) to selected service providers. Capitalized terms used and not defined in
this Agreement shall have the same meanings as in the Plan.

B.        The Board believes that the grant of Restricted Stock Units will
stimulate the interest of selected employees in, and strengthen their desire to
remain with, the Company or a Parent or Subsidiary (as those terms are
hereinafter defined).

C.        The committee appointed to administer the Plan (the “Committee”) has
authorized the grant of Restricted Stock Units to the Participant pursuant to
the terms of the Plan and this Agreement.

D.        The Committee and the Participant intend that the Plan and this
Agreement constitute the entire agreement between the parties hereto with regard
to the subject matter hereof and shall supersede any other agreements,
representations or understandings (whether oral or written and whether express
or implied, and including, without limitation, any employment agreement between
the Participant and the Company or any of its affiliates (including, without
limitation, any Parent or Subsidiary) whether previously entered into, currently
effective or entered into in the future) which relate to the subject matter
hereof.

Accordingly, in consideration of the mutual covenants contained herein, the
parties agree as follows:

1.        Definitions.

1.1        “Change of Control” means

 

1



--------------------------------------------------------------------------------

A.        the date that any one person acquires, or persons acting as a group
acquire, ownership of the capital stock of the Company that, together with the
stock held by such person or group, constitutes more than fifty percent (50%) of
the total fair market value or total voting power of the capital stock of the
Company;

B.        the date that a majority of members of the Company’s Board is replaced
during any twelve (12) month period by directors whose appointment or election
is not endorsed by a majority of the members of the Company’s Board before the
date of the appointment or election;

C.        the date that any one person, or persons acting as a group, acquires
(or has acquired during the twelve (12) month period ending on the date of the
most recent acquisition by such person or persons) ownership of stock of the
Company possessing thirty percent (30%) or more of the total voting power of the
stock of the Company; or

D.        the date that any one person acquires, or persons acting as a group
acquire (or has or have acquired during the twelve (12) month period ending on
the date of the most recent acquisition by such person or persons), assets from
the Company that have a total gross fair market value equal to or more than
forty percent (40%) of the total gross fair market value of all of the assets of
the Company immediately before such acquisition or acquisitions.

1.2        “Code” means the Internal Revenue Code of 1986, as amended.

1.3        “Current Employment Agreement” means the Participant’s employment
agreement with the Company or any of its affiliates (including, without
limitation, any Parent or Subsidiary) in effect as of the applicable date of
determination.

1.4        “Disability” means that the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months or is, by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees of the Employer.

1.5        “Employer” means the Company, the Subsidiaries and any Parent and
affiliated companies, but specifically excludes Tracinda Corporation, its
stockholder or stockholders, and its subsidiaries.

1.6        “Employer’s Good Cause” shall have the meaning given such term or a
comparable term in the Current Employment Agreement; provided that if there is
no Current Employment Agreement or if such agreement does not include such term
or a comparable term, “Employer’s Good Cause” means:

A.         Participant’s failure to abide by the Employer’s policies and
procedures, misconduct, insubordination, inattention to the Employer’s business,
failure to

 

2



--------------------------------------------------------------------------------

perform the duties required of the Participant up to the standards established
by the Employer’s senior management, or material breach of the Current
Employment Agreement, which failure or breach is not cured by the Participant
within ten (10) days after written notice thereof from the Employer specifying
the facts and circumstances of the alleged failure or breach, provided, however,
that such notice and opportunity to cure shall not be required if, in the good
faith judgment of the Board, such breach is not capable of being cured within
ten (10) days;

B.        Participant’s failure or inability to apply for and obtain any
license, qualification, clearance or other similar approval which the Employer
or any regulatory authority which has jurisdiction over the Employer requests or
requires that the Participant obtain;

C.        the Employer is directed by any governmental authority in Nevada, New
Jersey, Michigan, Mississippi, Illinois, Macau S.A.R., or any other jurisdiction
in which the Employer is engaged in a gaming business or where the Employer has
applied to (or during the term of the Participant’s employment under the Current
Employment Agreement, may apply to) engage in a gaming business to cease
business with the Participant;

D.        the Employer determines, in its reasonable judgment, that the
Participant was, is or might be involved in, or is about to be involved in, any
activity, relationship(s) or circumstance which could or does jeopardize the
Employer’s business, reputation or licenses to engage in the gaming business; or

E.        any of the Employer’s gaming business licenses are threatened to be,
or are, denied, curtailed, suspended or revoked as a result of the Participant’s
employment by the Employer or as a result of the Participant’s actions.

1.7        “Fair Market Value” means the closing price of a share of Stock
reported on the New York Stock Exchange (“NYSE”) or other applicable established
stock exchange or over the counter market on the applicable date of
determination, or if no closing price was reported on such date, the first
trading day immediately preceding the applicable date of determination on which
such a closing price was reported. In the event shares of Stock are not publicly
traded at the time a determination of their value is required to be made
hereunder, the determination of their Fair Market Value shall be made by the
Committee in such manner as it deems appropriate.

1.8        “Parent” means a parent corporation as defined in Section 424(e) of
the Code.

1.9        “Participant’s Good Cause” shall have the meaning given such term or
a comparable term in the Current Employment Agreement; provided that if there is
no Current Employment Agreement or if such agreement does not include such term
or a comparable term, “Participant’s Good Cause” means:

A. The failure of the Employer to pay the Participant any compensation when due;
or

B. A material reduction in the scope of duties or responsibilities of the
Participant or any reduction in the Participant’s salary.

 

3



--------------------------------------------------------------------------------

If a breach constituting Participant’s Good Cause occurs, the Participant shall
give the Employer thirty (30) days’ advance written notice specifying the facts
and circumstances of the alleged breach. During such thirty (30) day period, the
Employer may either cure the breach (in which case such notice will be
considered withdrawn) or declare that the Employer disputes that Participant’s
Good Cause exists, in which case Participant’s Good Cause shall not exist until
the dispute is resolved in accordance with the methods for resolving disputes
specified in Exhibit A hereto.

1.10        “Restricted Stock Unit” means an award granted to a Participant
pursuant to Article 8 of the Plan, except that no shares of Stock are actually
awarded or granted to the Participant on the date of grant.

1.11        “Section 409A” means Section 409A of the Code, and the regulations
and guidance promulgated thereunder to the extent applicable.

1.12        “Stock” means the Company’s common stock, $.01 par value per share.

1.13        “Subsidiary” means a subsidiary corporation of the Company as
defined in Section 424(f) of the Code or corporation or other entity, whether
domestic or foreign, in which the Company has or obtains a proprietary interest
of more than fifty percent (50%) by reason of stock ownership or otherwise.

2.        Grant to Participant. The Company hereby grants to the Participant,
subject to the terms and conditions of the Plan and this Agreement, an award of
                     Restricted Stock Units. Except as otherwise set forth in
the Plan or this Agreement, (i) each Restricted Stock Unit represents the right
to receive one (1) share of Stock upon vesting of such Restricted Stock Units,
(ii) unless and until the Restricted Stock Units have vested in accordance with
the terms of this Agreement, the Participant shall not have any right to
delivery of the shares of Stock underlying such Restricted Stock Units or any
other consideration in respect thereof and (iii) each Restricted Stock Unit that
vests shall be paid to the Participant within thirty (30) days following the
date that the Restricted Stock Unit vests or the date(s) set forth in Sections
3.1 and 3.2, as applicable.

3.        Terms and Conditions.

3.1        Vesting Schedule. Subject to Section 3.2, the Restricted Stock Units
shall vest as set forth in (i) through (iv) below, subject to the Participant’s
continued employment with the Company or any Subsidiary or Parent on each of the
dates specified in (i) through (iv) below:

(i)        The first installment shall consist of twenty-five percent (25%) of
the shares of Stock subject to the Restricted Stock Units and shall vest on
                         (the “Initial Vesting Date”).

(ii)        The second installment shall consist of twenty-five percent (25%) of
the shares of Stock subject to the Restricted Stock Units and shall vest on the
first anniversary of the Initial Vesting Date.

 

4



--------------------------------------------------------------------------------

(iii)        The third installment shall consist of twenty-five percent (25%) of
the shares of Stock subject to the Restricted Stock Units and shall vest on the
second anniversary of the Initial Vesting Date.

(iv)        The fourth installment shall consist of twenty-five percent (25%) of
the shares of Stock subject to the Restricted Stock Units and shall vest on the
third anniversary of the Initial Vesting Date;

provided, that any Restricted Stock Units which vest under the schedule set
forth in this Section 3.1 shall be paid to the Participant within thirty
(30) days following the date that the applicable installment vests.

3.2        Vesting at Termination.    Upon termination of employment with the
Employer for any reason the unvested portion of the Restricted Stock Units shall
be forfeited without any consideration; provided, however, that,

(i)        upon termination of employment by the Employer without Employer’s
Good Cause, by the Participant with Participant’s Good Cause, or due to the
Participant’s death or Disability, the Restricted Stock Units that would have
become vested (but for such termination) under the schedule determined in
Section 3.1 herein during the twelve (12) months from the date of termination of
employment shall be paid on the same schedule determined in Section 3.1 herein;
provided, however, that such continued vesting shall immediately cease and
unvested Restricted Stock Units shall be forfeited in the event the Participant
breaches any post-termination covenant with the Company or its affiliate in an
employment agreement (after taking into account any applicable cure period); and

(ii)        upon termination of employment due to the Participant’s death or
Disability, by the Employer without Employer’s Good Cause or by the Participant
with Participant’s Good Cause, in each case, within twelve (12) months following
a Change of Control, the Restricted Stock Units that would have become vested
(but for such termination) under the schedule determined in Section 3.1 herein
during the twelve (12) months after the date of termination of the Participant’s
employment shall become immediately vested and shall be paid within thirty
(30) days thereafter.

3.3        Committee Discretion.    The Committee, in its discretion, may
accelerate the vesting of the balance, or some lesser portion, of the
Participant’s unvested Restricted Stock Units at any time, subject to the terms
of the Plan and this Agreement. If so accelerated, the Restricted Stock Units
will be considered as having vested as of the date specified by the Committee or
an applicable written agreement but the Committee will have no right to
accelerate any payment under this Agreement if such acceleration would cause
this Agreement to fail to comply with Section 409A.

3.4        No Rights as a Stockholder.    Participant will have no rights as a
stockholder with respect to any shares of Stock subject to Restricted Stock
Units until the Restricted Stock Units have vested and shares of Stock relating
thereto have been issued and recorded on the records of the Company or its
transfer agent or registrars.

 

5



--------------------------------------------------------------------------------

3.5        Limits on Transferability.    The Restricted Stock Units granted
under this Agreement may be transferred solely to a trust in which the
Participant or the Participant’s spouse control the management of the assets.
With respect to Restricted Stock Units, if any, that have been transferred to a
trust, references in this Agreement to vesting related to such Restricted Stock
Units shall be deemed to include such trust. Any transfer of Restricted Stock
Units shall be subject to the terms and conditions of the Plan and this
Agreement and the transferee shall be subject to the same terms and conditions
as if it were the Participant. No interest of the Participant under this
Agreement shall be subject to attachment, execution, garnishment, sequestration,
the laws of bankruptcy or any other legal or equitable process.

3.6        Adjustments.    If there is any change in the Stock by reason of any
stock dividend, recapitalization, reorganization, merger, consolidation,
split-up, combination or exchange of shares of Stock, or any similar change
affecting the Stock the Committee will make appropriate and proportionate
adjustments (including relating to the Stock, other securities, cash or other
consideration which may be acquired upon vesting of the Restricted Stock Units)
that it deems necessary to the number and class of securities subject to the
Restricted Stock Units and any other terms of this Agreement. Any adjustment so
made shall be final and binding upon the Participant.

3.7        No Right to Continued Performance of Services.    The grant of the
Restricted Stock Units does not confer upon the Participant any right to
continue to be employed by the Company or any of its affiliates (including,
without limitation, any Parent or Subsidiary) nor may it interfere in any way
with the right of the Company or any of its affiliates (including, without
limitation, any Parent or Subsidiary) for which the Participant performs
services to terminate the Participant’s employment at any time.

3.8        Compliance With Law and Regulations.    The grant and vesting of
Restricted Stock Units and the obligation of the Company to issue shares of
Stock under this Agreement are subject to all applicable federal and state laws,
rules and regulations, including those related to disclosure of financial and
other information to the Participant and to approvals by any government or
regulatory agency as may be required. The Company shall not be required to issue
or deliver any certificates for shares of Stock prior to (A) the listing of such
shares on any stock exchange on which the Stock may then be listed and (B) the
completion of any registration or qualification of such shares under any federal
or state law, or any rule or regulation of any government body which the Company
shall, in its sole discretion, determine to be necessary or advisable.

3.9        Change of Control.    Upon the occurrence of a Change of Control,
unless otherwise specifically prohibited under applicable laws or by the
applicable rules and regulations of any governing governmental agencies or
national securities exchanges, the Committee is authorized (but not obligated)
to make adjustments in the terms and conditions of the Restricted Stock Units,
including without limitation the following (or any combination thereof):
(i) continuation or assumption of the Restricted Stock Units by the Company (if
it is the surviving company or corporation) or by the surviving company or
corporation or its parent; (ii) substitution by the surviving company or
corporation or its parent of an award with substantially the same terms for the
Restricted Stock Units; (iii) accelerated vesting with respect to the Restricted
Stock Units immediately prior to the occurrence of such event and payment to the
Participant within thirty (30) days thereafter; and (iv) cancellation of all or
any portion of the

 

6



--------------------------------------------------------------------------------

Restricted Stock Units for fair value (in the form of cash or its equivalent
(e.g., by cashier’s check), other property or any combination thereof) as
determined in the sole discretion of the Committee and which value may be zero
(if the fair value of the underlying stock is zero), and payment to the
Participant within thirty (30) days thereafter.

4.        Investment Representation.    The Participant must, within five
(5) days of demand by the Company furnish the Company an agreement satisfactory
to the Company in which the Participant represents that the shares of Stock
acquired upon vesting are being acquired for investment and not with a view to
the sale or distribution thereof. The Company will have the right, at its
election, to place legends on the certificates representing the shares of Stock
so being issued with respect to limitations on transferability imposed by
federal and/or state laws, and the Company will have the right to issue “stop
transfer” instructions to its transfer agent.

5.        Participant Bound by Plan.    The Participant hereby acknowledges
receipt of a copy of the Plan and agrees to be bound by all the terms and
provisions thereof as amended from time to time.

6.        Withholding.    The Company or any Parent or Subsidiary shall have the
right and is hereby authorized to withhold, any applicable withholding taxes in
respect of the Restarted Stock Units awarded by this Agreement, their grant,
vesting or otherwise, and to take such other action as may be necessary in the
opinion of the Company to satisfy all obligations for the payment of such
withholding taxes, which may include, without limitation, reducing the number of
shares otherwise distributable to the Participant by the number of shares of
Stock whose Fair Market Value is equal to the amount of tax required to be
withheld by the Company or a Parent or Subsidiary as a result of the vesting or
settlement or otherwise of the Restricted Stock Units.

7.        Notices.    Any notice hereunder to the Company must be addressed to:
MGM Resorts International, 3600 Las Vegas Boulevard South, Las Vegas, Nevada
89109, Attention: 2005 Omnibus Incentive Plan Administrator, and any notice
hereunder to the Participant must be addressed to the Participant at the
Participant’s last address on the records of the Company, subject to the right
of either party to designate at any time hereafter in writing some other
address. Any notice shall be deemed to have been duly given on personal delivery
or three (3) days after being sent in a properly sealed envelope, addressed as
set forth above, and deposited (with first class postage prepaid) in the United
States mail.

8.        Entire Agreement.    This Agreement and the Plan constitute the entire
agreement between the parties hereto with regard to the subject matter hereof
and shall supersede any other agreements, representations or understandings
(whether oral or written and whether express or implied, and including, without
limitation, any employment agreement between the Participant and the Company or
any of its affiliates (including, without limitation, any Parent or Subsidiary)
whether previously entered into, currently effective or entered into in the
future that includes terms and conditions regarding equity awards) which relate
to the subject matter hereof.

9.        Waiver.    No waiver of any breach or condition of this Agreement
shall be deemed a waiver of any other or subsequent breach or condition whether
of like or different nature.

10.        Participant Undertaking.    The Participant agrees to take whatever
additional action and execute whatever additional documents the Company may deem
necessary or

 

7



--------------------------------------------------------------------------------

advisable to carry out or effect one or more of the obligations or restrictions
imposed on either the Participant or the Restricted Stock Units pursuant to this
Agreement.

11.        Successors and Assigns.    The provisions of this Agreement shall
inure to the benefit of, and be binding upon, the Company and its successors and
assigns and upon the Participant, the Participant’s assigns and the legal
representatives, heirs and legatees of the Participant’s estate, whether or not
any such person shall have become a party to this Agreement and agreed in
writing to be joined herein and be bound by the terms hereof.

12.        Governing Law.    The parties hereto agree that the validity,
construction and interpretation of this Agreement shall be governed by the laws
of the state of Nevada.

13.        Arbitration.    Except as otherwise provided in Exhibit A to this
Agreement (which constitutes a material provision of this Agreement), disputes
relating to this Agreement shall be resolved by arbitration pursuant to Exhibit
A hereto.

14.        Amendment.    This Agreement may not be altered, modified, or amended
except by written instrument signed by the parties hereto; provided that the
Company may alter, modify or amend this Agreement unilaterally if such change is
not materially adverse to the Participant or to cause this Agreement to comply
with applicable law.

15.        Severability.    The provisions of this Agreement are severable and
if any portion of this Agreement is declared contrary to any law, regulation or
is otherwise invalid, in whole or in part, the remaining provisions of this
Agreement shall nevertheless be binding and enforceable.

16.        Execution.    Each party agrees that an electronic, facsimile or
digital signature or an online acceptance or acknowledgment will be accorded the
full legal force and effect of a handwritten signature under Nevada law. This
Agreement may be signed in counterparts, each of which shall be an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument.

17.        Variation of Pronouns.    All pronouns and any variations thereof
contained herein shall be deemed to refer to masculine, feminine, neuter,
singular or plural, as the identity of the person or persons may require.

18.        Tax Treatment; Section 409A.    The Participant shall be responsible
for all taxes with respect to the Restricted Stock Units. Notwithstanding the
forgoing or any provision of the Plan or this Agreement:

18.1      The parties agree that this Agreement shall be interpreted to comply
with or be exempt from Section 409A, and all provisions of this Agreement shall
be construed in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A. If any provision of this Agreement or the Plan
contravenes Section 409A or could cause the Participant to incur any tax,
interest or penalties under Section 409A, the Committee may, in its sole
discretion and without the Participant’s consent, modify such provision in order
to comply with the requirements of Section 409A or to satisfy the conditions of
any exception therefrom, or otherwise to avoid the imposition of the additional
income tax and interest under Section 409A, while maintaining, to the maximum
extent practicable, the original intent and

 

8



--------------------------------------------------------------------------------

economic benefit to the Participant, without materially increasing the cost to
the Company, of the applicable provision. However, the Company makes no
guarantee regarding the tax treatment of the Restricted Stock Units and none of
the Company, its Parent, Subsidiaries or affiliates, nor any of their employees
or representatives shall have any liability to the Participant with respect
thereto.

18.2        A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits considered “nonqualified deferred compensation” under
Section 409A upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” If the Participant is deemed on the date of
termination to be a “specified employee” within the meaning of that term under
Code Section 409A(a)(2)(B), then with regard to any payment or the provision of
any benefit that is considered nonqualified deferred compensation under
Section 409A payable on account of a “separation from service,” such payment or
benefit shall be made or provided at the date which is the earlier of (i) the
expiration of the six (6)-month period measured from the date of such
“separation from service” of the Participant, and (ii) the date of the
Participant’s death (the “Delay Period”). Upon the expiration of the Delay
Period, all payments and benefits delayed pursuant to this Section 18.2 (whether
they would have otherwise been payable in a single sum or in installments in the
absence of such delay) shall be paid or reimbursed on the first business day
following the expiration of the Delay Period to the Participant in a lump sum,
and any remaining payments and benefits due under this Agreement shall be paid
or provided in accordance with the normal payment dates specified for them
herein.

18.3        For purposes of Section 409A, the Participant’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., “payment shall be made within thirty (30) days following the date of
termination”), the actual date of payment within the specified period shall be
within the sole discretion of the Company.

*            *             *

[The remainder of this page is left blank intentionally.]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Restricted Stock Units
Agreement as of the date first written above.

 

MGM RESORTS INTERNATIONAL

By:

 

 

Name:

 

Title:

 

PARTICIPANT

By:

 

 

Name:

 

[Signature Page to Restricted Stock Units Agreement]

 

10



--------------------------------------------------------------------------------

EXHIBIT A

ARBITRATION

This Exhibit A sets forth the methods for resolving disputes should any arise
under the Agreement, and accordingly, this Exhibit A shall be considered a part
of the Agreement.

 

1.

Except for a claim by either Participant or the Company for injunctive relief
where such would be otherwise authorized by law, any controversy or claim
arising out of or relating to the Agreement or the breach hereof including
without limitation any claim involving the interpretation or application of the
Agreement or the Plan, shall be submitted to binding arbitration in accordance
with the employment arbitration rules then in effect of the Judicial Arbitration
and Mediation Service (“JAMS”), to the extent not inconsistent with this
paragraph. This Exhibit A covers any claim Participant might have against any
officer, director, employee, or agent of the Company, or any of the Company’s
subsidiaries, divisions, and affiliates, and all successors and assigns of any
of them. The promises by the Company and Participant to arbitrate differences,
rather than litigate them before courts or other bodies, provide consideration
for each other, in addition to other consideration provided under the Agreement.

 

2.

Claims Subject to Arbitration.    This Exhibit A contemplates mandatory
arbitration to the fullest extent permitted by law. Only claims that are
justiciable under applicable state or federal law are covered by this Exhibit A.
Such claims include any and all alleged violations of any state or federal law
whether common law, statutory, arising under regulation or ordinance, or any
other law, brought by any current or former employees.

 

3.

Non-Waiver of Substantive Rights.    This Exhibit A does not waive any rights or
remedies available under applicable statutes or common law. However, it does
waive Participant’s right to pursue those rights and remedies in a judicial
forum. By signing the Agreement and the acknowledgment at the end of this
Exhibit A, the undersigned Participant voluntarily agrees to arbitrate his or
her claims covered by this Exhibit A.

 

4.

Time Limit to Pursue Arbitration; Initiation:    To ensure timely resolution of
disputes, Participant and the Company must initiate arbitration within the
statute of limitations (deadline for filing) provided for by applicable law
pertaining to the claim. The failure to initiate arbitration within this time
limit will bar any such claim. The parties understand that the Company and
Participant are waiving any longer statutes of limitations that would otherwise
apply, and any aggrieved party is encouraged to give written notice of any claim
as soon as possible after the event(s) in dispute so that arbitration of any
differences may take place promptly. The parties agree that the aggrieved party
must, within the time frame provided by this Exhibit A, give written notice of a
claim pursuant to Section 6 of the Agreement. In the event such notice is to be
provided to the Company, the Participant shall provide a copy of such notice of
a claim to the Company’s Executive Vice President and General Counsel. Written
notice shall identify and describe the nature of the claim, the supporting facts
and the relief or remedy sought.

 

5.

Selecting an Arbitrator:    This Exhibit A mandates Arbitration under the then
current rules of the Judicial Arbitration and Mediation Service (JAMS) regarding
employment disputes. The arbitrator shall be either a retired judge or an
attorney experienced in employment law and licensed to practice in the state in
which arbitration is convened.

 

11



--------------------------------------------------------------------------------

 

The parties shall select one arbitrator from among a list of three qualified
neutral arbitrators provided by JAMS. If the parties are unable to agree on the
arbitrator, each party shall strike one name and the remaining named arbitrator
shall be selected.

 

6.

Representation/Arbitration Rights and Procedures:

 

  a.

Participant may be represented by an attorney of his/her choice at his/her own
expense.

 

  b.

The arbitrator shall apply the substantive law (and the law of remedies, if
applicable) of Nevada (without regard to its choice of law provisions) and/or
federal law when applicable. In all cases, this Exhibit A shall provide for the
broadest level of arbitration of claims between the Company and Participant
under Nevada or applicable federal law. The arbitrator is without jurisdiction
to apply any different substantive law or law of remedies.

 

  c.

The arbitrator shall have no authority to award non-economic damages or punitive
damages except where such relief is specifically authorized by an applicable
state or federal statute or common law. In such a situation, the arbitrator
shall specify in the award the specific statute or other basis under which such
relief is granted.

 

  d.

The applicable law with respect to privilege, including attorney-client
privilege, work product, and offers to compromise must be followed.

 

  e.

The parties shall have the right to conduct reasonable discovery, including
written and oral (deposition) discovery and to subpoena and/or request copies of
records, documents and other relevant discoverable information consistent with
the procedural rules of JAMS. The arbitrator shall decide disputes regarding the
scope of discovery and shall have authority to regulate the conduct of any
hearing and/or trial proceeding. The arbitrator shall have the right to
entertain a motion to dismiss and/or motion for summary judgment.

 

  f.

The parties shall exchange witness lists at least 30 days prior to the
trial/hearing procedure. The arbitrator shall have subpoena power so that either
Participant or the Company may summon witnesses. The arbitrator shall use the
Federal Rules of Evidence. Both parties have the right to file a post hearing
brief. Any party, at its own expense, may arrange for and pay the cost of a
court reporter to provide a stenographic record of the proceedings.

 

  g.

Any arbitration hearing or proceeding shall take place in private, not open to
the public, in Las Vegas, Nevada.

 

7.

Arbitrator’s Award: The arbitrator shall issue a written decision containing the
specific issues raised by the parties, the specific findings of fact, and the
specific conclusions of law. The award shall be rendered promptly, typically
within 30 days after conclusion of the arbitration hearing, or the submission of
post-hearing briefs if requested. The arbitrator may not award any relief or
remedy in excess of what a court could grant under applicable law. The
arbitrator’s decision is final and binding on both parties. Judgment

 

12



--------------------------------------------------------------------------------

 

upon an award rendered by the arbitrator may be entered in any court having
competent jurisdiction.

 

  a.

Either party may bring an action in any court of competent jurisdiction to
compel arbitration under this Exhibit A and to enforce an arbitration award.

 

  b.

In the event of any administrative or judicial action by any agency or third
party to adjudicate a claim on behalf of Participant which is subject to
arbitration under this Exhibit A, Participant hereby waives the right to
participate in any monetary or other recovery obtained by such agency or third
party in any such action, and Participant’s sole remedy with respect to any such
claim shall be any award decreed by an arbitrator pursuant to the provisions of
this Exhibit A.

 

8.

Fees and Expenses:    The Company shall be responsible for paying any filing fee
and the fees and costs of the arbitrator; provided, however, that if Participant
is the party initiating the claim, Participant will contribute an amount equal
to the filing fee to initiate a claim in the court of general jurisdiction in
the state in which Participant is (or was last) employed by the Company.
Participant and the Company shall each pay for their own expenses, attorney’s
fees (a party’s responsibility for his/her/its own attorney’s fees is only
limited by any applicable statute specifically providing that attorney’s fees
may be awarded as a remedy), and costs and fees regarding witness, photocopying
and other preparation expenses. If any party prevails on a statutory claim that
affords the prevailing party attorney’s fees and costs, or if there is a written
agreement providing for attorney’s fees and/or costs, the arbitrator may award
reasonable attorney’s fees and/or costs to the prevailing party, applying the
same standards a court would apply under the law applicable to the claim(s).

 

9.

The arbitration provisions of this Exhibit A shall survive the termination of
Participant’s employment with the Company and the expiration of the Agreement.
These arbitration provisions can only be modified or revoked in a writing signed
by both parties and which expressly states an intent to modify or revoke the
provisions of this Exhibit A.

 

10.

The arbitration provisions of this Exhibit A do not alter or affect the
termination provisions of this Agreement.

 

11.

Capitalized terms not defined in this Exhibit A shall have the same definition
as in the Agreement to which this is Exhibit A.

 

12.

If any provision of this Exhibit A is adjudged to be void or otherwise
unenforceable, in whole or in part, such adjudication shall not affect the
validity of the remainder of Exhibit A. All other provisions shall remain in
full force and effect.

 

13



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

BOTH PARTIES ACKNOWLEDGE THAT: THEY HAVE CAREFULLY READ THIS EXHIBIT A IN ITS
ENTIRETY, THEY UNDERSTAND ITS TERMS, EXHIBIT A CONSTITUTES A MATERIAL TERM AND
CONDITION OF THE RESTRICTED STOCK UNITS AGREEMENT BETWEEN THE PARTIES TO WHICH
IT IS EXHIBIT A, AND THEY AGREE TO ABIDE BY ITS TERMS.

The parties also specifically acknowledge that by agreeing to the terms of this
Exhibit A, they are waiving the right to pursue claims covered by this Exhibit A
in a judicial forum and instead agree to arbitrate all such claims before an
arbitrator without a court or jury. It is specifically understood that this
Exhibit A does not waive any rights or remedies which are available under
applicable state and federal statutes or common law. Both parties enter into
this Exhibit A voluntarily and not in reliance on any promises or representation
by the other party other than those contained in the Agreement or in this
Exhibit A.

Participant further acknowledges that Participant has been given the opportunity
to discuss this Exhibit A with Participant’s private legal counsel and that
Participant has availed himself/herself of that opportunity to the extent
Participant wishes to do so.

*        *        *

[The remainder of this page is left blank intentionally.]

 

14